Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services, dated November 16, 1993, which, after a hearing, discontinued the petitioner’s public assistance, food stamps, and Medicaid benefits.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination to discontinue benefits was properly based on the failure of the petitioner’s husband to provide necessary information about his financial circumstances (see, 18 NYCRR 351.6 [c] [2]).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.